 


110 HR 41 IH: The Business Checking Fairness Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 41 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Ms. Velázquez introduced the following bill; which was referred to the  Committee on Financial Services  
 
A BILL 
To repeal the prohibition on the payment of interest on demand deposits, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the The Business Checking Fairness Act of 2007.  
2.Interest-bearing transaction accounts authorized for all businessesSection 2 of Public Law 93–100 (12 U.S.C. 1832) is amended— 
(1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and 
(2)by inserting after subsection (a) the following: 
 
(b)Notwithstanding any other provision of law, any depository institution may permit the owner of any deposit or account which is a deposit or account on which interest or dividends are paid and is not a deposit or account described in subsection (a)(2) to make up to 24 transfers per month (or such greater number as the Board of Governors of the Federal Reserve System may determine by rule or order), for any purpose, to another account of the owner in the same institution. An account offered pursuant to this subsection shall be considered a transaction account for purposes of section 19 of the Federal Reserve Act unless the Board of Governors of the Federal Reserve System determines otherwise.. 
3.Interest-bearing transaction accounts authorized 
(a)Repeal of prohibition on payment of interest on demand deposits 
(1)Federal Reserve ActSection 19(i) of the Federal Reserve Act (12 U.S.C. 371a) is amended to read as follows: 
 
(i)[Repealed]. 
(2)Home Owners’ Loan ActThe first sentence of section 5(b)(1)(B) of the Home Owners’ Loan Act (12 U.S.C. 1464(b)(1)(B)) is amended by striking savings association may not— and all that follows through (ii) permit any and inserting savings association may not permit any. 
(3)Federal Deposit Insurance ActSection 18(g) of the Federal Deposit Insurance Act (12 U.S.C. 1828(g)) is amended to read as follows: 
 
(g)[Repealed]. 
(b)Effective dateThe amendments made by subsection (a) shall take effect at the end of the 2-year period beginning on the date of the enactment of this Act. 
4.Rules of constructionIn the case of an escrow account maintained at a depository institution for the purpose of completing the settlement of a real estate transaction— 
(1)the absorption, by the depository institution, of expenses incidental to providing a normal banking service with respect to such escrow account;  
(2)the forbearance, by the depository institution, from charging a fee for providing any such banking function; and  
(3)any benefit which may accrue to the holder or the beneficiary of such escrow account as a result of an action of the depository institution described in subparagraph (1) or (2) or similar in nature to such action, including any benefits which have been so determined by the appropriate Federal regulator,shall not be treated as the payment or receipt of interest for purposes of this Act and any provision of Public Law 93–100, the Federal Reserve Act, the Home Owners' Loan Act, or the Federal Deposit Insurance Act relating to the payment of interest on accounts or deposits at depository institutions. No provision of this Act shall be construed so as to require a depository institution that maintains an escrow account in connection with a real estate transaction to pay interest on such escrow account or to prohibit such institution from paying interest on such escrow account. No provision of this Act shall be construed as preempting the provisions of law of any State dealing with the payment of interest on escrow accounts maintained in connection with real estate transactions. 
5.Consumer banking costs assessment 
(a)In generalThe Federal Reserve Act (12 U.S.C. 221 et seq.) is amended— 
(1)by redesignating sections 30 and 31 as sections 31 and 32, respectively; and 
(2)by inserting after section 29 the following new section: 
 
30.Survey of bank fees and services 
(a)Biennial survey requiredThe Board of Governors of the Federal Reserve System shall obtain biennially a sample, which is representative by type and size of the institution (including small institutions) and geographic location, of the following retail banking services and products provided by insured depository institutions and insured credit unions (along with related fees and minimum balances):  
(1)Checking and other transaction accounts.  
(2)Negotiable order of withdrawal and savings accounts.  
(3)Automated teller machine transactions.  
(4)Other electronic transactions. 
(b)Minimum survey requirementThe biennial survey described in subsection (a) shall meet the following minimum requirements:  
(1)Checking and other transaction accountsData on checking and transaction accounts shall include, at a minimum, the following:  
(A)Monthly and annual fees and minimum balances to avoid such fees.  
(B)Minimum opening balances.  
(C)Check processing fees.  
(D)Check printing fees.  
(E)Balance inquiry fees.  
(F)Fees imposed for using a teller or other institution employee.  
(G)Stop payment order fees.  
(H)Nonsufficient fund fees.  
(I)Overdraft fees.  
(J)Fees imposed in connection with bounced-check protection and overdraft protection programs.  
(K)Deposit items returned fees.  
(L)Availability of no-cost or low-cost accounts for consumers who maintain low balances.  
(2)Negotiable order of withdrawal accounts and savings accountsData on negotiable order of withdrawal accounts and savings accounts shall include, at a minimum, the following:  
(A)Monthly and annual fees and minimum balances to avoid such fees.  
(B)Minimum opening balances.  
(C)Rate at which interest is paid to consumers.  
(D)Check processing fees for negotiable order of withdrawal accounts.  
(E)Fees imposed for using a teller or other institution employee.  
(F)Availability of no-cost or low-cost accounts for consumers who maintain low balances.  
(3)Automated teller transactionsData on automated teller machine transactions shall include, at a minimum, the following:  
(A)Monthly and annual fees.  
(B)Card fees.  
(C)Fees charged to customers for withdrawals, deposits, and balance inquiries through institution-owned machines.  
(D)Fees charged to customers for withdrawals, deposits, and balance inquiries through machines owned by others.  
(E)Fees charged to noncustomers for withdrawals, deposits, and balance inquiries through institution-owned machines.  
(F)Point-of-sale transaction fees.  
(4)Other electronic transactionsData on other electronic transactions shall include, at a minimum, the following:  
(A)Wire transfer fees.  
(B)Fees related to payments made over the Internet or through other electronic means.  
(5)Other fees and chargesData on any other fees and charges that the Board of Governors of the Federal Reserve System determines to be appropriate to meet the purposes of this section.  
(6)Federal reserve board authorityThe Board of Governors of the Federal Reserve System may cease the collection of information with regard to any particular fee or charge specified in this subsection if the Board makes a determination that, on the basis of changing practices in the financial services industry, the collection of such information is no longer necessary to accomplish the purposes of this section.  
(c)Biennial report to congress required  
(1)PreparationThe Board of Governors of the Federal Reserve System shall prepare a report of the results of each survey conducted pursuant to subsections (a) and (b) of this section and section 136(b)(1) of the Consumer Credit Protection Act.  
(2)Contents of the reportIn addition to the data required to be collected pursuant to subsections (a) and (b), each report prepared pursuant to paragraph (1) shall include a description of any discernible trend, in the Nation as a whole, in a representative sample of the 50 States (selected with due regard for regional differences), and in each consolidated metropolitan statistical area (as defined by the Director of the Office of Management and Budget), in the cost and availability of the retail banking services, including those described in subsections (a) and (b) (including related fees and minimum balances), that delineates differences between institutions on the basis of the type of institution and the size of the institution, between large and small institutions of the same type, and any engagement of the institution in multistate activity.  
(3)Submission to the congressThe Board of Governors of the Federal Reserve System shall submit an biennial report to the Congress not later than June 1, 2009, and before the end of each 2-year period beginning after such date. 
(d)DefinitionsFor purposes of this section, the term insured depository institution has the meaning given such term in section 3 of the Federal Deposit Insurance Act, and the term insured credit union has the meaning given such term in section 101 of the Federal Credit Union Act.. 
(b)Conforming amendment 
(1)In generalParagraph (1) of section 136(b) of the Truth in Lending Act (15 U.S.C. 1646(b)(1)) is amended to read as follows: 
 
(1)Collection requiredThe Board shall collect, on a semiannual basis, from a broad sample of financial institutions which offer credit card services, credit card price and availability information including—  
(A)the information required to be disclosed under section 127(c);  
(B)the average total amount of finance charges paid by consumers; and 
(C)the following credit card rates and fees:  
(i)Application fees.  
(ii)Annual percentage rates for cash advances and balance transfers.  
(iii)Maximum annual percentage rate that may be charged when an account is in default.  
(iv)Fees for the use of convenience checks.  
(v)Fees for balance transfers.  
(vi)Fees for foreign currency conversions.. 
(2)Effective dateThe amendment made by paragraph (1) shall take effect on January 1, 2008.  
(c)Repeal of other report provisionsSection 1002 of Financial Institutions Reform, Recovery, and Enforcement Act of 1989 and section 108 of the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994 are hereby repealed.  
 
